NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 ANTHONY MARCUS LESTER, Appellant.

                             No. 1 CA-CR 22-0253
                               FILED 12-20-2022


           Appeal from the Superior Court in Yavapai County
                        No. V1300CR202080248
                        No. V1300CR202180267
                The Honorable Michael R. Bluff, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Alice Jones
Counsel for Appellee

Law Office of Nicole Countryman, Phoenix
By Nicole Countryman
Counsel for Appellant
                            STATE v. LESTER
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Paul J. McMurdie delivered the Court’s decision, in which Presiding
Judge Brian Y. Furuya and Judge David D. Weinzweig joined.


M c M U R D I E, Judge:

¶1             Anthony Marcus Lester appeals his convictions of one count
of possession of dangerous drugs for sale, three counts of possession of
drug paraphernalia, four counts of sale or transportation of dangerous
drugs, and the resulting sentences. Lester’s counsel filed a brief per Anders
v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969),
certifying that, after a diligent search of the record, she found no arguable
question of law that was not frivolous. Lester was allowed to file a
supplemental brief but did not do so. Counsel asks this court to search the
record for arguable issues. See Penson v. Ohio, 488 U.S. 75 (1988); State v.
Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). After reviewing the record, we
affirm Lester’s convictions and sentences.

             FACTS AND PROCEDURAL BACKGROUND

¶2            On March 17, 2020, Lester sold 2.57 grams of
methamphetamine to a confidential reliable informant under the
supervision of Partners Against Narcotics Trafficking (“PANT”). The next
day, Lester sold another 3.35 grams of methamphetamine to the same
informant at the same location.

¶3           On April 07, 2020, Lester was involved in a traffic stop. Police
searched his vehicle and found three packages of methamphetamine
weighing about seven grams, along with syringes, beakers, and other drug
paraphernalia. Lester was arrested and interviewed by PANT officers and
admitted to using and selling methamphetamine. On May 11, Lester posted
a bond.

¶4            On April 14, 2021, Lester sold about three grams of
methamphetamine to another informant. Two weeks later, Lester sold
another 7.9 grams of methamphetamine to that informant.

¶5          Lester’s cases were consolidated for trial. Before the trial, the
court dismissed Count Five from cause number V1300CR202080248.



                                     2
                           STATE v. LESTER
                          Decision of the Court

Counts One and Four from cause number V1300CR202180267 were also
dismissed.

¶6             The first informant did not testify at trial, but redacted
recordings of his meetings were admitted into evidence and played for the
jury. The lead detective from PANT testified to confirm the recordings. The
second informant testified at trial, confirming his contract with PANT and
that he participated in control buys from Lester. A forensic scientist from
the controlled substances unit of the Department of Public Safety crime lab
testified that she tested six items and found methamphetamine. Lester did
not testify.

¶7            The jury convicted Lester for one count of possessing
dangerous drugs for sale, three counts of possessing drug paraphernalia,
and three counts of selling or transporting dangerous drugs. The jury found
Lester committed two counts while on felony release and two other counts
while on felony release and for pecuniary gain. The court found Lester was
a category three repeat offender because of prior felony convictions. The
court also found a previous methamphetamine conviction from August
2011, increasing the sentencing range for the class two convictions.

¶8           The     court    sentenced    Lester   in  cause    number
V1300CR202080248: ten years flat time on Count One (possession of
dangerous drugs for sale—methamphetamine), three years on Count Two
(possession of drug paraphernalia—methamphetamine), ten years flat time
on    Count      Three    (sale     or  transportation   of    dangerous
drugs—methamphetamine), and ten years flat time on Count Four (sale or
transportation of dangerous drugs—methamphetamine). The court
ordered each sentence to run concurrently with the others, and Lester was
granted 358 days of pretrial credit.

¶9           The court also sentenced Lester in cause number
V1300CR202180267: twelve years on Count Two (sale or transportation of
dangerous drugs—methamphetamine), five years on Count Three
(possession of drug paraphernalia—methamphetamine), twelve years on
Count      Five      (sale     or    transportation   of    dangerous
drugs—methamphetamine), and five years on Count Six (possession of
drug paraphernalia—methamphetamine related). The court ordered each
sentence for this cause number to run concurrently with the others but
consecutively to the sentences from cause number V1300CR202080248.

¶10          Lester appealed.




                                    3
                            STATE v. LESTER
                           Decision of the Court

                                DISCUSSION

¶11          We have read and considered counsel’s brief and have
reviewed the record for any arguable issues. See Leon, 104 Ariz. at 300. We
find none.

¶12           Lester was present and represented by counsel at all stages of
the proceedings against him. The record reflects that the superior court
afforded Lester all his constitutional and statutory rights and conducted the
proceedings following the Arizona Rules of Criminal Procedure. The court
held appropriate pretrial hearings, and the evidence presented at trial and
summarized above was sufficient to support the jury’s verdicts. Lester’s
sentences fall within the range prescribed by law, with proper credit given
for presentence incarceration.

                               CONCLUSION

¶13           Lester’s convictions and sentences are affirmed. After the
filing of this decision, defense counsel’s obligations about Lester’s
representation in this appeal will end after informing Lester of the outcome
of this appeal and his future options unless counsel’s review reveals an
issue appropriate for submission to the Arizona Supreme Court by petition
for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984).




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                         4